DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This action is in response to the amendment filed on 03/22/2021. Claims 1-20 are pending and are examined below. 

Response to Arguments
Applicant's arguments filed 03/22/2021 have been fully considered but they are not persuasive. 
At page 11 of the remarks section, applicant argues that the cited reference does not disclose or suggest each of the limitation of the amended independent claims. However, in paragraph [0074] Norris discloses the forward nodding laser scanner assembly gathers true 3-D data about obstacles in front of the vehicle and passes that data to onboard computers for processing. Certain embodiments can have a rear fixed laser scanner assembly. The rear fixed laser scanner assembly gathers 2-D data about obstacles behind the vehicle and passes that data to onboard computers for processing. The range guard software detects interruptions of obstacle data from the laser scanners and publishes substitute data that indicate that obstacles are close in every direction that can be seen ("half moons"). This prevents the vehicle from moving in a direction that has not been positively determined to be clear of obstacles by the onboard software. The obstacle map indicates the relative positions of obstacles with regard to the vehicle, and the control software determines the correct trajectory through the obstacle field, and properly commands the control system (steering, throttle, brake, shift) to achieve that 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2007/0198145 A1 (“Norris”).

Regarding claims 1, 12, and 18, Norris teaches a first set of vehicle sensors that monitor an environment outside the autonomous vehicle (see at least Fig. 13a and [0060]-[0061]); 
a second set of vehicle sensors, separate from the first set of vehicle sensors, that monitor the environment outside the autonomous vehicle (see at least [0060]-[0061]); 
a primary control system to control the autonomous vehicle, including to (i) receive first sensor input from the first set of vehicle sensors (see at least [0061]), 
(ii) determine, from the first sensor input, a state of the environment (see at least [0061]), 
(iii) determine, based on the state of the environment, trajectory data representing a planned trajectory of the autonomous vehicle (see at least [0060]-[0062]), and 
(iv) generate, based on the trajectory data, one or more control parameters for controlling the autonomous vehicle (see at least [0061]); and 
(see at least[0060]), 
(ii) receive the trajectory data from the primary control system for the panned trajectory of the autonomous vehicle (see at least [0074]-[0075] and [0064]), 
(iii) detect a predefined condition or event from the second sensor input, and (iv) in response to detecting the predefined condition or event, generate a vehicle response output based at least in part on the second sensor input and the trajectory data (see at least [0060]-[0061])

Regarding claims 2, 13, and 19, Norris further teaches the auxiliary control unit communicates the vehicle response output to the primary control system (see at least [0060]-[0063]).

Regarding claims 3, 15, and 20, Norris further teaches the primary control system uses the vehicle response output to verify the planned trajectory of the autonomous vehicle (see at least [0060]-[0063]). 

Regarding claims 4 and 16, Norris further teaches the auxiliary control unit generates the vehicle response output to specify one or more vehicle actions to one or more vehicle interfaces of the autonomous vehicle (see at least [0060]-[0063]).

Regarding claim 5, Norris further teaches the auxiliary control unit communicates the vehicle response output to a preselected vehicle interface of the autonomous vehicle to cause the autonomous vehicle to perform a predetermined vehicle action or achieve a predetermined vehicle state (see at least [0060]-[0063]).

Regarding claim 6, Norris further teaches he predetermined vehicle action includes one of (i) bringing the autonomous vehicle to a stop (see at least [0060]-[0063]), (ii) bringing the autonomous vehicle to a particular velocity, (iii) maintaining the autonomous vehicle to move within a lane, (iv) steering the autonomous vehicle to a roadside stop, (v) performing a lane change action.

Regarding claims 7 and 17, Norris further teaches the preselected vehicle interface is configured to implement the predetermined vehicle action as a bypass to command input received from the primary control system (see at least [0062]-[0064]).

Regarding claims 8 and 14, Norris further teaches the auxiliary control unit generates the vehicle response output to implement one or more predetermined actions by the autonomous vehicle in response to detecting the predefined condition or event (see at least [0062]-[0064]).

Regarding claim 9, Norris further teaches the auxiliary control unit generates the vehicle response output to signal a brake interface of the autonomous vehicle to perform an emergency stop, and wherein the brake interface actuates a braking mechanism of the autonomous vehicle to come to a stop (see at least [0060]-[0063]).

Regarding claim 10, Norris further teaches the auxiliary control unit generates the vehicle response output to cause a multistep action to be performed by multiple control devices of the autonomous vehicle (see at least [0060]-[0063]).

Regarding claim 11, Norris further teaches the multiple control devices of the autonomous vehicle include (i) the brake interface for a braking system of the autonomous vehicle (see at least [0060]-[0063]), 
(ii) a steering interface for a steering system of the autonomous vehicle (see at least [0060]-[0063]), 
(iii) an accelerator interface for an acceleration mechanism of the autonomous vehicle (see at least [0041]-[0042], 
(iv) a shift interface for a shift operator of the autonomous vehicle, (v) a light signal interface for a vehicle light, and/or (vi) an interface for a wireless communication port of the autonomous vehicle (see at least [0062]).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEW FRANKLIN GORDON whose telephone number is (408)918-7612.  The examiner can normally be reached on Monday - Friday, 7:00 - 5:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272 - 7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATHEW FRANKLIN GORDON/Examiner, Art Unit 3665